IN THE SUPREME COURT OF THE STATE OF KANSAS

                                          No. 117,439

                        ALYSIA R. TILLMAN and STORM FLEETWOOD,
                                       Appellants,

                                                v.

                            KATHERINE A. GOODPASTURE, D.O.,
                                       Appellee.

               OFFICE OF ATTORNEY GENERAL DEREK SCHMIDT, Intervenor.


                               SYLLABUS BY THE COURT

1.
       Determining whether a statute violates the Kansas Constitution is a question of
law subject to unlimited review.


2.
       Section 5 of the Kansas Constitution Bill of Rights declares, "The right of trial by
jury shall be inviolate." It applies to give the right to trial by jury on issues of fact so tried
at common law as it existed at the time the Kansas Constitution was adopted, but no
further.


3.
       K.S.A. 2020 Supp. 60-1906(a) does not violate section 5 of the Kansas
Constitution Bill of Rights.




                                                1
4.
        Section 18 of the Kansas Constitution Bill of Rights guarantees for all persons, for
injuries suffered in person, reputation, or property a "remedy by due course of law, and
justice administered without delay." It does not create rights of action. It preserves the
right to remedy by due process of law for civil causes of action recognized as justiciable
by the common law as it existed at the time the Kansas Constitution was adopted.


5.
        K.S.A. 2020 Supp. 60-1906(a) does not violate section 18 of the Kansas
Constitution Bill of Rights.


        Review of the judgment of the Court of Appeals in 56 Kan. App. 2d 65, 424 P.3d 540 (2018).
Appeal from Riley District Court; JOHN F. BOSCH, judge. Opinion filed April 30, 2021. Judgment of the
Court of Appeals affirming the district court is affirmed. Judgment of the district court is affirmed.


        Lynn R. Johnson, of Shamberg, Johnson & Bergman, Chtd., of Kansas City, Missouri, argued the
cause, and David R. Morantz, Ashley E. Billam, and Paige L. McCreary, of the same firm, and Stanley R.
Ausemus, of Stanley R. Ausemus, Chartered, of Emporia, were with him on the briefs for appellants.


        Jacob E. Peterson, of Clark, Mize & Linville, Chartered, of Salina, argued the cause, and Dustin
J. Denning, of the same firm, was with him on the briefs for appellee.


        Brant M. Laue, deputy solicitor general, argued the cause, and Dwight R. Carswell, assistant
solicitor general, Bryan C. Clark, assistant solicitor general, Toby Crouse, solicitor general, Jeffrey A.
Chanay, chief deputy attorney general, and Derek Schmidt, attorney general, were with him on the briefs
for intervenor.


The opinion of the court was delivered by




                                                      2
       BILES, J.: This case considers the constitutional validity of a statute abolishing a
medical malpractice claim commonly known as a "wrongful birth" action. See K.S.A.
2020 Supp. 60-1906(a) (abolishing the claim), (d)(2) (defining the claim). The plaintiff
parents allege their prenatal doctor negligently failed to inform them about serious fetal
abnormalities observable from an ultrasound that would have led them to terminate the
pregnancy had they known. They sued to recover the costs of care after their child was
born with severe, permanent disabilities. A district court dismissed their lawsuit based on
the statute, and a Court of Appeals panel affirmed. See Tillman v. Goodpasture, 56 Kan.
App. 2d 65, 424 P.3d 540 (2018). We granted review at the parents' request. They argue
K.S.A. 2020 Supp. 60-1906(a) violates two constitutional protections—the right to trial
by jury guaranteed by section 5 of the Kansas Constitution Bill of Rights, and the right to
a remedy guaranteed by section 18 of the Kansas Constitution Bill of Rights. We affirm.


       Thirty years ago, this court joined most of the other state courts that had
considered the issue by confirming this cause of action was viable in Kansas. See Arche
v. United States, 247 Kan. 276, 798 P.2d 477 (1990). Twenty-three years later, the
Legislature enacted K.S.A. 2013 Supp. 60-1906, so the question now is whether a state
law can abolish wrongful birth causes of action after our court acknowledged them. See
L. 2013, ch. 48, § 1. We hold the statute is constitutional. Our resolution stems from a
central conclusion that the Arche court recognized the wrongful birth tort as a new cause
of action. As a result, section 5's jury trial right and section 18's right to a remedy—both
of which extend under our caselaw only to common-law causes existing at the time these
constitutional protections were adopted—do not shield the parents' claim from this
legislative action.




                                              3
                       FACTUAL AND PROCEDURAL BACKGROUND

       Katherine A. Goodpasture, D.O., provided obstetrical prenatal medical care to
Alysia R. Tillman beginning in November 2013. After an ultrasound in January 2014,
Goodpasture reported a female fetus with normal anatomy. The petition alleges the
ultrasound actually reflected severe structural deformities and brain defects. Goodpasture
denies this.


       About 16 weeks later, Tillman had another ultrasound. This time, Goodpasture
reported an "irregularly shaped fluid-filled space in the brain" and noted "[u]ncertain
diagnosis." An MRI the next day revealed schizencephaly, a developmental birth defect
affecting the brain's cerebral hemisphere. A baby girl was born a few days later with
severe and permanent neurological, cognitive, and physical impairments. Her condition is
not medically correctable and will require a lifetime of medical treatment, attendant care,
therapy, and other special needs.


       The baby's parents, Tillman and Storm Fleetwood, sued Goodpasture, alleging the
doctor breached the applicable duty of care by failing to detect the fetal abnormalities
from the January 2014 ultrasound. They claim Tillman would have terminated her
pregnancy had Goodpasture accurately reported the ultrasound results, and that the
doctor's negligence deprived Tillman of her right to make an informed decision about her
options.


       Goodpasture moved for judgment on the pleadings, arguing the damages claim for
future care made this a "wrongful birth" lawsuit barred by K.S.A. 2020 Supp. 60-1906(a),
which declares,




                                             4
               "No civil action may be commenced in any court for a claim of . . . wrongful
       birth, and no damages may be recovered in any civil action for any physical condition of
       a minor that existed at the time of such minor's birth if the damages sought arise out of a
       claim that a person's action or omission contributed to such minor's mother not obtaining
       an abortion."


       The parents countered by attacking the statute's validity, arguing it violated their
rights to a jury trial and to a legal remedy under sections 5 and 18 of the Kansas
Constitution Bill of Rights.


       The attorney general intervened after receiving notice of the constitutional attack
against the statute. See K.S.A. 75-764(a), (e) (allowing attorney general to intervene
when statute's constitutionality is challenged), K.S.A. 2020 Supp. 60-224(b)(2)(C) (court
must permit attorney general's intervention under K.S.A. 75-764). He argued the statute
did not violate sections 5 or 18.


       The district court granted judgment to Goodpasture based on the statute, which it
determined was constitutional. The court held sections 5 and 18 protect only those civil
actions existing at common law before the Kansas Constitution's adoption in 1859, and
that wrongful birth claims were not recognized in Kansas until the Arche decision in
1990. It reasoned this cause of action was not "simply another form of negligence"
because it requires proof of more elements to be actionable and limits recoverable
damages from those that are typically available to successful tort plaintiffs. The court
explained that "[a]lthough the tort of wrongful birth shares some characteristics with the
tort of negligence, the proof required for and the policy behind wrongful birth are
something wholly new and separate from simple negligence."




                                                    5
       The parents appealed, and a Court of Appeals panel affirmed the district court.
Tillman, 56 Kan. App. 2d at 66. The parents petitioned for review, which we granted.
Jurisdiction is proper. See K.S.A. 20-3018(b) (providing for petitions for review of Court
of Appeals decisions); K.S.A. 60-2101(b) (Supreme Court has jurisdiction to review
Court of Appeals decisions upon petition for review).


                                       STANDARD OF REVIEW

       These constitutional issues arise from the district court's decision to grant
Goodpasture judgment on the pleadings. Our standard of review when this happens is a
familiar one.


       "'A motion for judgment on the pleadings under 60-212(c), filed by a defendant, is based
       upon the premise that the moving party is entitled to judgment on the face of the
       pleadings themselves and the basic question to be determined is whether, upon the
       admitted facts, the plaintiffs have stated a cause of action. The motion serves as a means
       of disposing of the case without a trial where the total result of the pleadings frame the
       issues in such manner that the disposition of the case is a matter of law on the facts
       alleged or admitted, leaving no real issue to be tried. The motion operates as an
       admission by movant of all fact allegations in the opposing party's pleadings.'


                "An appellate court's review of whether the district court properly granted a
       motion for judgment on the pleadings is unlimited. [Citations omitted.]" Mashaney v. Bd.
       of Indigents' Def. Servs., 302 Kan. 625, 638-39, 355 P.3d 667 (2015).


       Whether K.S.A. 2020 Supp. 60-1906(a) is invalid under either sections 5 or 18 of
the Kansas Constitution Bill of Rights is an issue of law subject to unlimited appellate
review. Miller v. Johnson, 295 Kan. 636, 646-47, 289 P.3d 1098 (2012), abrogated in
part on other grounds by Hilburn v. Enerpipe Ltd., 309 Kan. 1127, 442 P.3d 509 (2019).


                                                    6
                                               ANALYSIS

       The outcome for both constitutional questions is driven by whether this so-called
"wrongful birth" action should be considered a new cause of action as of 1990 when the
Arche court confirmed its existence. We examine that first.


       In wrongful birth actions, parents of a child born with a detectable birth defect
allege they would have terminated the pregnancy but for the physician's negligent failure
to inform them of the likelihood of that defect. The parents' injury results from their loss
of the opportunity to make an informed decision about whether to proceed with the
pregnancy. Plowman v. Fort Madison Community Hospital, 896 N.W.2d 393, 399 (Iowa
2017). As one court observed, any "wrongfulness" lies not in the birth, but in the
physician's negligence. Viccaro v. Milunsky, 406 Mass. 777, 779 n.3, 551 N.E.2d 8
(1990).


       The wrongful birth cause of action was presented to this court in 1990 as a matter
of first impression. Arche, 247 Kan. 276. That case answered two certified questions
from the United States District Court for the District of Kansas: (1) "Does Kansas law
recognize a cause of action for the wrongful birth of a permanently handicapped child?"
and (2) "If Kansas does recognize such a cause of action, what is the extent of damages
which may be recovered upon proper proof?" 247 Kan. at 276.


       In agreeing the cause of action could proceed based on then-existing Kansas law,
and assuming the facts alleged were true at that early stage in the proceedings, the Arche
court explained,


               "A plaintiff must prove three elements to prevail in a medical malpractice action
       in this state: '(1) that a duty was owed by the physician to the patient; (2) that the duty

                                                     7
       was breached; and (3) that a causal connection existed between the breached duty and the
       injury sustained by the patient.' Wozniak v. Lipoff, 242 Kan. 583, 587, 750 P.2d 971
       (1988).


                 "Under Kansas law, if it were determined 'that the child would be born with
       physical or mental defect,' Nicole Arche could have chosen to have an abortion. K.S.A.
       21-3407. Roe v. Wade, 410 U.S. 113, 93 S. Ct. 705, [35 L. Ed. 2d 147 (1973)], recognizes
       the right of a woman to have an abortion. We assume that plaintiff Nicole Arche was
       denied her right to make an informed decision whether or not to seek an abortion under
       facts which could and should have been disclosed. Under all of these circumstances, we
       hold that the action of wrongful birth is recognized in Kansas.


                 "In recognizing a cause of action for wrongful birth in this state, we assume that
       the child is severely and permanently handicapped. By handicapped, we mean, in this
       context, that the child has such gross deformities, not medically correctable, that the child
       will never be able to function as a normal human being. We further assume that there is
       negligence on the part of the defendants; that the gross defects of the child could have
       been determined by appropriate testing prior to birth; that defendants owed plaintiffs a
       duty to perform such tests; and that no such tests were offered or performed, or if
       performed, were negligently performed." Arche, 247 Kan. at 281.


       The Arche court also held a successful plaintiff could recover expenses caused by
the child's handicap for the child's life expectancy or until the child reached the age of
majority. 247 Kan. at 283, 291. But it excluded from the recoverable damages calculation
what would be considered the expected expenses for raising a child because "[w]rongful
birth plaintiffs typically desire a child and plan to support the child." 247 Kan. at 282.
Similarly, the Arche court excluded damages for emotional distress because typically
"visibility of results as opposed to visibility of the tortious act does not give rise to a
claim for emotional damages" under Kansas caselaw. 247 Kan. at 283. And since
recoverable damages were limited in these ways, the court held no offset would be


                                                     8
allowed "against the damages caused by the defendant's negligence" for "any special
benefits to the plaintiffs from having a child." 247 Kan. at 283.


       Both lower courts in this case decided Arche recognized a "new" cause of action,
as opposed to one at common law when the Kansas Constitution was adopted. For its
part, the panel gave four reasons why it thought this was a "new" tort: (1) Arche added
elements not otherwise typically required to prove medical malpractice; (2) the Arche
court did not explicitly say wrongful birth was "a different application of the concept of
negligence"; (3) the Arche majority did not expressly contradict the concurrence's
characterizations of wrongful birth as a "new" tort; and (4) Kansas law in 1859 would
have barred wrongful birth actions on public policy grounds. Tillman, 56 Kan. App. 2d at
73-74. In our view the panel overworked the constitutional analysis, although we agree
with its outcome.


       To begin with, what the Arche majority did not say about wrongful birth when
describing its origins is no guiding light on the constitutional questions presented. It was
rank speculation for the panel to conjure any analytical meaning just because "[t]he
majority could have corrected [Justice Six's concurrence] and stated wrongful birth fit
within the conceptual framework of negligence." (Emphasis added.) Tillman, 56 Kan.
App. 2d at 74. Trying to find harmony in understanding from an appellate court
majority's failure to engage in a back and forth with those writing separately invites folly.
See Garner, et al., The Law of Judicial Precedent, p.191 (2016) ("A concurrence that
addresses an issue explicitly put aside by the court presents little difficulty: you know the
inclinations of as many judges as join the opinion.").


       Similarly, it is unnecessary to base a decision in Tillman's case on a contention
that these causes of action could not have existed when the Kansas Constitution was
adopted because of territorial statutes touching on abortion. As we have explained, those
                                              9
early statutes are susceptible to differing views and require a more detailed historical
background than the panel allowed for in this regard. See Hodes & Nauser, MDs, P.A. v.
Schmidt, 309 Kan. 610, 650-60, 440 P.3d 461 (2019) (discussing territorial and early state
statutes criminalizing abortion).


       That said, we find it far more persuasive simply to look at how the Arche court
constructed the cause of action it was recognizing in response to the federal court's
inquiries. And that reveals a tort with non-traditional elements required to bring the
action, as well as non-traditional damages limitations for the prevailing plaintiffs'
recovery. See Arche, 247 Kan. at 278 (distinguishing wrongful birth and wrongful life,
noting "[t]here is no legal right not to be born, and allowing an action for being born
would create a new tort, rather than applying established tort principles to technological
advances"). These factors guide our ultimate conclusion.


       At the outset of our analysis, one should quickly acknowledge some of what the
Arche court described as its rationale in recognizing this cause of action is consistent with
traditional tort principles. By definition, this action necessarily rests on a foundation of
the basic tort of negligence—a breach of a duty owed resulting in injury caused by that
breach. It permits patients to recover damages for injuries caused by their physicians'
failure to meet the applicable standard of care in providing prenatal treatment. See 247
Kan. at 281 (assuming in recognizing cause of action that physician owed patient duty to
perform prenatal tests but were negligent either in performing them or failing to perform
them). Similarly, the injury recognized is the invasion of the mother's legally protected
interest in making an informed decision whether to proceed with the pregnancy based on
the medical circumstances. See 247 Kan. at 281 ("We assume that plaintiff . . . was
denied her right to make an informed decision whether or not to seek an abortion under
facts which could and should have been disclosed."). And the wrongful birth tort
vindicates "'fundamental policies of tort law: to compensate the victim; to deter
                                             10
negligence; and to encourage due care.'" Keel v. Banach, 624 So. 2d 1022, 1031 (Ala.
1993) (quoting Siemieniec v. Lutheran Gen. Hosp, 117 Ill. 2d 230, 257-58, 512 N.E.2d
691 [1987], overruled in part on other grounds by Clark v. Children's Mem'l Hosp., 955
N.E.2d 1065 [2011]).


       But simply being consistent with basic traditional tort principles does not make
wrongful birth a traditional tort. After all, minimal consistency is to be expected because
"[m]ost 'new' torts . . . are developed from the common law fabric of general principles."
Dobbs, Hayden & Bublick, The Law of Torts § 1, n.8 (2d ed. 2020); see also Wilkinson v.
Shoney's, Inc., 269 Kan. 194, 203, 4 P.3d 1149 (2000) ("Whether to adopt or recognize a
new cause of action falling within the common law of tort or negligence is a question of
law over which we have unlimited review."); Plowman, 896 N.W.2d at 401 ("We
considered three factors to decide whether to recognize the right to sue: [1] whether the
action is consistent with traditional concepts of common law, [2] whether there are
prevailing policy reasons against recognizing such a cause of action, and [3] whether
Iowa statutes speak to the issue."). We must look more closely.


       To begin, we first contrast a case in which a modern advance in tort law did not
create a new tort: Lemuz v. Fieser, 261 Kan. 936, 933 P.2d 134 (1997). In Lemuz, a
statute prohibited a cause of action against a health care facility alleging that facility
negligently granted privileges to a doctor whose own negligence injured plaintiffs. When
the plaintiffs argued that statute violated section 18, the facility argued it did not because
the corporate negligence doctrine abolished by the statute did not exist at the time the
Kansas Constitution was adopted. The Lemuz court disagreed, concluding "corporate
negligence causes of action are not 'new' causes of action but are simply different
applications of the basic concepts of negligence which existed at common law when the
Kansas Constitution was adopted." 261 Kan. at 945.


                                              11
       To reach this conclusion, the Lemuz court noted corporate negligence is "based
upon the basic principle of negligence, a common-law remedy which was recognized at
the time the Kansas constitution was adopted." 261 Kan. at 945. It reasoned hospitals
have an "independent duty to ensure the health and safety of their patients," including in
their staffing decisions. 261 Kan. at 945. And the court reasoned "[o]nce this new duty
for hospitals is plugged into an old cause of action, negligence, the hospital's liability
under the corporate negligence doctrine develops." 261 Kan. at 945.


       The parents here argue that, much like Lemuz, the wrongful birth action
recognized in Arche is just a "common law medical negligence cause of action" that
applies new technology and the right to terminate a pregnancy to the traditional elements
of a negligence claim. We disagree.


       Comparing the wrongful birth tort to the corporate negligence actions examined in
Lemuz reveals meaningful differences—namely, that the wrongful birth tort's recognition
required tailor-made rules for both liability and damages. And unlike the development of
corporate negligence actions discussed in Lemuz, Arche did not result simply from
"plugg[ing]" a newly recognized duty of care "into an old cause of action." Lemuz, 261
Kan. at 945. Arche started with the preexisting duty of care a doctor owes any patient, but
then set restrictive conditions for when a breach of that duty would be actionable, and
then further narrowed the traditional recovery principles for successful plaintiffs.


       The Arche court restricted actions for the invasion of the "right to make an
informed decision whether or not to seek an abortion" to only those circumstances when
the child is "severely and permanently handicapped"—meaning a child born with "such
gross deformities, not medically correctable, that the child will never be able to function
as a normal human being." Arche, 247 Kan. at 281. In other words, the Arche court
established unique limiting circumstances for this cause of action not typically seen in
                                           12
medical malpractice actions by distinguishing this cause from claims that might have
been based on less severe birth defects or even undesirable physical traits detectable
within the same applicable standard of care.


       And in keeping with that threshold distinction, the Arche court further
acknowledged that a claim concerned with such a distinguishable severe injury could not
simply apply traditional measures of damage for its remedy. As the court noted,
"formulas for damages in wrongful birth cases vary widely." 247 Kan. at 281. This is
something the Illinois Supreme Court acknowledged, explaining:


       "While the jurisdictions that have reached the merits of the wrongful birth controversy
       are almost unanimous in their recognition of the cause of action, they are not in
       agreement on how to assess damages. The complex legal, moral, philosophical, and
       social issues raised by wrongful birth claims have resulted in a widely divergent judicial
       treatment of damages." (Emphasis added.) Siemieniec, 117 Ill. 2d at 258.


       So while the wrongful birth tort in Kansas can find roots in traditional tort
principles to a point, it is much more than just "[a] different application[ ] of the basic
concepts of negligence which existed at common law . . . ." Lemuz, 261 Kan. at 945. The
same is true for the recoverable damages.


       We have previously noted in personal injury cases, the baseline for damages along
these lines:


       "Under the common law, the purpose of awarding damages is to make a party whole by
       restoring that party to the position he was in prior to the injury. Damages to restore a
       person to his prior position are divided into economic and noneconomic damages.
       Economic damages include the cost of medical care, past and future, and related benefits,
       i.e., lost wages, loss of earning capacity, and other such losses. Noneconomic losses

                                                    13
       include claims for pain and suffering, mental anguish, injury and disfigurement not
       affecting earning capacity, and losses which cannot be easily expressed in dollars and
       cents. [Citations omitted.]" Samsel v. Wheeler Transp. Servs., Inc., 246 Kan. 336, 352-53,
       789 P.2d 541 (1990), disapproved of on other grounds by Bair v. Peck, 248 Kan. 824,
       811 P.2d 1176 (1991), and abrogated on other grounds by Miller, 295 Kan. 636.


       But these traditional principles noticeably vary with the wrongful birth action,
which the Arche court defined as one in which parents "claim they would have avoided
conception or terminated the pregnancy had they been properly advised of the risks or
existence of birth defects to the potential child." Arche, 247 Kan. at 278. And from this,
the court reasoned recoverable damages necessarily had to be adjusted to cover only the
expenses caused by the child's handicap—even though the cause of action assumes the
child would not have even been born but for the doctor's negligence. The Arche court
held the usual child rearing costs would not be allowed because "[w]rongful birth
plaintiffs typically desire a child and plan to support the child." 247 Kan. at 282. So
despite the fact that this wrongful birth claim is premised on the argument that plaintiffs
would not have become parents at all but for the physician's negligence, the Arche court
determined "[i]t is . . . reasonable to deny those normal and foreseeable costs which
accrue to all parents." 247 Kan. at 282.


       And the Arche court further concluded plaintiffs in these cases could not recover
damages for emotional distress "suffered as the consequence of witnessing the birth of an
impaired child and the consequent stress of raising such a child." 247 Kan. at 283. It
reasoned, "The rule in Kansas is that plaintiffs can sustain a cause of action for negligent
infliction of emotional distress caused by the injuries of a third party only if they were
witnesses to the occurrence which caused the injury." 247 Kan. at 283. This again
distinguishes a wrongful birth tort from typical medical malpractice actions involving
personal injury because in the wrongful birth action not all noneconomic losses caused by

                                                  14
the injury are recoverable. See Miller, 295 Kan. 636, Syl. ¶ 3 ("Section 18 of the Kansas
Constitution Bill of Rights provides an injured party a constitutional right to be made
whole and a right to damages for economic and noneconomic losses.").


       The point here is simply that wrongful birth actions may sound in medical
malpractice because they are premised on a physician's negligent breach of a duty owed
to a patient, but the comparative differences mean something when trying to decide
where wrongful birth as a tort fits on the common-law continuum. And the conclusion
seems obvious that the Arche court really created a new legal wrong that required a
measure of damages tailored to its unique circumstances.


       We also note the wrongful birth tort is not the only modern common-law
innovation in the medical malpractice field. For example, in Delaney v. Cade, 255 Kan.
199, 873 P.2d 175 (1994), the court recognized a cause of action sounding in negligence
to recover damages when


       "the patient is suffering a preexisting injury or illness which is aggravated by the alleged
       negligence of the doctor or health care provider to the extent that the patient dies, when
       without negligence there might have been a substantial chance of survival or the actual
       recovery is substantially less than it might have been absent the alleged malpractice." 255
       Kan. at 203.


       In doing so, the Delaney court acknowledged it had to "adopt[] a standard of
causation which departs from the traditional standard applied in negligence cases,"
because "the theory comes into play when the traditional probability standard of
causation is not met." 255 Kan. at 203-04. The wrongful birth cause of action is not much
different.



                                                    15
       A final observation highlights why we are persuaded the Arche court's recognition
of the wrongful birth tort in 1990 broke new ground. K.S.A. 60-1906 could have been
enacted before the Arche decision without offending our Constitution. This is because the
cause of action had not been previously found to exist in Kansas. See KPERS v. Reimer
& Koger Associates, Inc., 261 Kan. 17, 35, 927 P.2d 466 (1996) (rejecting constitutional
challenge to a statute because it cut off one tortfeasor's common-law right to contribution
from a joint tortfeasor because "there never has been a common-law right of contribution
for joint tortfeasors in Kansas," and so "[t]he legislature may abolish the remedy without
any restrictions imposed by the Kansas Constitution since such right did not exist at
common law at the time Kansas adopted its constitution in 1861"). And this observation
from the KPERS decision is consistent with courts in two other jurisdictions that rejected
challenges under their state constitutions' open courts, due process, and right-to-remedy
provisions because the wrongful birth cause of action did not exist absent a prior court
decision recognizing it. See Wood v. Univ. of Utah Med. Ctr., 67 P.3d 436, 443 (Utah
2002); Hickman v. Group Health Plan, Inc., 396 N.W.2d 10, 13, 15 (Minn. 1986) (noting
"[a]t common law, no cause of action existed for either wrongful birth or wrongful
death").


       In summary, we hold the wrongful birth action is not among the traditional
common-law causes of action, even though it has aspects consistent with traditional
negligence principles. The recognition of a new injury; the adoption of factual
requirements for that injury to be actionable; and the formulation of rules limiting
recoverable damages specific to the injury combine to cause us to conclude wrongful
birth was a "new" tort created in 1990, rather than simply being a different application of
the basic concepts of negligence existing at common law solely within the Lemuz court's
meaning.



                                            16
       We must now apply this conclusion to the constitutional challenges advanced by
the parents.


Section 5

       Section 5 of the Kansas Constitution Bill of Rights provides that "[t]he right of
trial by jury shall be inviolate." This jury trial right is guaranteed in cases properly triable
by jury before the adoption of the Constitution. "In chancery and statutory proceedings
the legislature has the power to dispense with trial by jury." Swarz v. Ramala, 63 Kan.
633, Syl. ¶ 3, 66 P. 649 (1901).


       "[T]here are two basic questions in any Section 5 analysis: In what types of cases is a
       party entitled to a jury trial as a matter of right? See, e.g., Hasty v. Pierpont, 146 Kan.
       517, 72 P.2d 69 (1937) (distinguishing causes at law from causes in equity); see also City
       of Fort Scott v. Arbuckle, 165 Kan. 374, 388-89, 196 P.2d 217 (1948) (distinguishing
       prosecutions for violation of municipal ordinances and state statutes). And when such a
       right exists, what does the right protect? See, e.g., Miller, 295 Kan. at 647-48 (analyzing
       jury's role in determining damages); Kimball v. Connor, 3 Kan. 414, 432 (1866)
       ('[Section 5] . . . does [not] contemplate that every issue, which, by the laws in force at
       the adoption of the constitution of the State, was triable by jury . . . should remain
       irrevocably triable by that tribunal.').


               "In answering the second question, this court has consistently noted that when the
       Section 5 jury trial right is implicated, '"[i]t applies no further than to give the right of
       such trial upon issues of fact so tried at common law and does not affect the pleading
       stage of the case."' (Emphasis added.) [Citation omitted.]" (Emphasis added.) State v.
       Love, 305 Kan. 716, 735, 387 P.3d 820 (2017).


       The Court of Appeals resolved the section 5 claim by concluding wrongful birth is
a new tort and therefore not subject to section 5 protection. See Tillman, 56 Kan. App. 2d

                                                      17
at 75 ("We hold Section 5 only applies to those causes of action recognized in 1859.
Section 5 is not implicated in this case, and the Legislature was within its power to enact
K.S.A. 2013 Supp. 60-1906 because there was no right available under the common law
for a wrongful birth action in 1859."). Before this court, the parents advance two
arguments to counter the panel. First, they assert their claim is a traditional tort capable of
remedy under common law when our Constitution was adopted. Second, their claim is
protected by section 5 simply because it seeks monetary damages, which makes it an
action at law even if it is characterized as a "new" tort. Neither theory carries the day.


       The first fails for the reasons just explained about the tort's origin, so we agree
with the panel that the wrongful birth tort was recognized as a new cause of action in
1990. "Our court has consistently held that Section 5 preserves the jury trial right as it
historically existed at common law when our state's constitution came into existence."
Miller, 295 Kan. at 647. Similarly, in Leiker ex rel. Leiker v. Gafford, 245 Kan. 325, 361-
62, 778 P.2d 823 (1989), the court held a statutory cap on noneconomic damages in
wrongful death cases did not violate section 5 because "Kansas common law did not
recognize a civil claim for wrongful death at the time our Bill of Rights was adopted."
Our conclusion that the wrongful birth tort was adopted as a new cause of action
precludes the argument that statutorily abrogating the cause of action through K.S.A.
2020 Supp. 60-1906(a) abridged the parents' section 5 rights.


       The second theory fails because the fact that an action seeks money damages does
not by itself determine whether section 5 rights attach. Instead, the litmus test is the
character of the cause of action. See Smith v. Printup, 254 Kan. 315, 866 P.2d 985 (1993)
(addressing whether section 5 guaranteed right to have jury determine punitive damages);
Leiker, 245 Kan. 325 (considering whether section 5 protected measure of damages in
wrongful death actions). For example, section 5 rights do not apply to wrongful death
actions, even though they seek compensatory money damages that parallel those awarded
                                          18
and subject to section 5 protection in traditional common-law personal injury actions.
Compare K.S.A. 60-1904(a) (setting out elements of damage in wrongful death claims)
and Leiker, 245 Kan. 325, with Miller, 295 Kan. at 647 ("The parties correctly do not
dispute that common-law tort actions, including medical malpractice claims, were
historically triable to a jury. . . . There is also correctly no dispute that the amount of
damages, including noneconomic damages, was a question of fact determined by the jury
in common-law tort actions.").


       And in Smith, the court held section 5 does not guarantee a right to have a jury
determine punitive damages, even though juries performed that determination for
compensatory damages at common law. It noted "the availability of damages
distinguishes the suit at law from one in equity, and suits at law were tried to a jury at
common law," and then concluded this "does not require a jury determination of the
amount of punitive damages." Smith, 254 Kan. at 324. Instead, the court continued it
"must look to the character of the claim to determine whether it is one for which a right to
trial by jury exists." 254 Kan. at 324. It then reasoned that although "[c]ompensatory
damages fall into the category of a remedy at common law[,] . . . punitive damages were
not considered a remedy at common law, but merely incident to those causes of action in
tort requesting compensatory damages." 254 Kan. at 325.


       Since the parents' claim for damages is based on a cause of action newly adopted
in 1990 as a part of this court's continuing common-law development, the Legislature's
later abrogation of that cause of action does not implicate their section 5 rights. We hold
K.S.A. 2020 Supp. 60-1906 does not offend section 5.




                                               19
Section 18


       As with section 5, our conclusion that wrongful birth was recognized as a new
cause of action in 1990 forecloses the parents' claim that section 18 precludes the
Legislature from statutorily abrogating the cause of action.


       Section 18 provides, "All persons, for injuries suffered in person, reputation or
property, shall have remedy by due course of law, and justice administered without
delay." Kan. Const. Bill of Rights, § 18. Section 18 "does not create rights of action; it
means only that 'for such wrongs that are recognized by the law of the land,' the courts of
this state shall be open and afford a remedy." Schmeck v. City of Shawnee, 231 Kan. 588,
594, 647 P.2d 1263 (1982) (holding section 18 did not require court to recognize cause of
action for emotional and physical injury when they did not result from actionable
negligence).


       K.S.A. 2020 Supp. 60-1906 declares wrongful birth, though recognized as an
actionable common-law wrong in Arche, is no longer a wrong recognized by the law of
the land. Our question then is whether section 18 constrains the Legislature's authority to
countermand statutorily Arche's recognition of this new tort. In the plaintiffs' view,
section 18's constraint applies to all judicially recognized causes of action regardless of
timing. Again, we disagree.


       Generally, the Legislature is empowered to modify the common law.


       "From the earliest days of Kansas history, flexibility in the common law has been
       carefully preserved. Indeed, the great office of statutes is to remedy defects in the
       common law as they are developed and to adapt it to the changes of time and
       circumstances. That the legislature may change the principle of the common law and

                                                    20
       abrogate decisions made thereunder when in its opinion it is necessary to the public
       interest is well settled. [Citations omitted.]" Williams v. City of Wichita, 190 Kan. 317,
       331, 374 P.2d 578 (1962).


       But under our present caselaw, section 18 curtails that flexibility for claims that
existed at common law when our Constitution was adopted. In those instances, the
contours of this curtailment are far-reaching: "'The legislature can modify the common
law so long as it provides an adequate substitute remedy for the right infringed or
abolished.'" Injured Workers of Kansas v. Franklin, 262 Kan. 840, 855, 942 P.2d 591
(1997); see also Kansas Malpractice Victims Coalition v. Bell, 243 Kan. 333, 346-47,
350, 757 P.2d 251 (1988) (noting without citation that "as with Section 5, the court looks
to insure that due process requirements are met and, when a common-law remedy is
modified or abolished, an adequate substitute remedy must be provided to replace it"),
overruled in part on other grounds Bair v. Peck, 248 Kan. 824, 811 P.2d 1176 (1991).


       Section 18, however, does not extend that protection for statutory changes to
common-law causes of action recognized after our Constitution's adoption. "[T]he
provisions of § 18 preserve the right to remedy by due course of law 'only as to civil
causes of action that were recognized as justiciable by the common law as it existed at the
time our constitution was adopted.'" Lemuz, 261 Kan. at 944. As explained earlier,
wrongful birth tort fit later in time on the common-law continuum.


       Given our earlier conclusion about this tort's origins, we reject the parents'
contention that their section 18 issue is controlled by Lemuz' exception for claims that are
"simply different applications of" traditional torts. 261 Kan. at 945. We hold the
Legislature was free to abrogate Arche by statute without implicating section 18 under
the circumstances presented.



                                                    21
        To reiterate, the wrongful birth cause of action is not just a different application of
the traditional medical malpractice tort, it is a new species of malpractice action first
recognized in 1990. Moreover, K.S.A. 2020 Supp. 60-1906 is appropriately applied to the
parents because it was enacted before their cause of action accrued under the Arche rule.
See Manzanares v. Bell, 214 Kan. 589, 599, 522 P.2d 1291 (1974) ("There is a plethora
of authority that '[N]o person has a vested interest in any rule of law, entitling him to
insist that it shall remain unchanged for his benefit.' Accordingly, a 'citizen may find that
events occurring after passage of such a statute place him in a different position legally
from that which he would have occupied had they occurred before passage of the
statute.'").


        The district court properly applied K.S.A. 2020 Supp. 60-1906(a) to conclude the
doctor was entitled to judgment on the pleadings.


        Affirmed.


        BEIER, J., not participating.
        MICHAEL E. WARD, Senior Judge, assigned.1


                                             ***


        STEGALL, J., concurring in part and dissenting in part: This case should be
resolved by overruling one of the worst decisions in our court's history—Arche v. United




1
 REPORTER'S NOTE: Senior Judge Ward was appointed to hear case No. 117,439
vice Justice Beier under the authority vested in the Supreme Court by K.S.A. 20-2616.

                                              22
States, 247 Kan. 276, 798 P.2d 477 (1990)—and that is what I would do. Even though
Arche is no longer good law, it sits, Korematsu-like, as an ugly and as-yet unrepudiated
black mark in our jurisprudential past. See Korematsu v. United States, 323 U.S. 214,
242, 65 S. Ct. 193, 89 L. Ed. 194 (1944) (Murphy, J., dissenting) (described by Justice
Murphy in dissent as the "legalization of racism" and an "utterly revolting" display of
discrimination that has no place "among a free people who have embraced the principles
set forth in the Constitution of the United States").


       Arche deserves the same treatment the United States Supreme Court recently gave
Korematsu in Trump v. Hawaii, 585 U.S. ___, 138 S. Ct. 2392, 2423, 201 L. Ed. 2d 775
(2018), when that Court declared that even though Korematsu "has been overruled in the
court of history" the Court would "make express what is already obvious: Korematsu
was gravely wrong the day it was decided." The whole Court agreed, with the dissenters
adding that "formal repudiation" of such "shameful precedent is laudable and long
overdue." 138 S. Ct. at 2448 (Sotomayor, J., dissenting).


       Like Korematsu, Arche legalized an "utterly revolting" form of discrimination that
has no place among the free people of Kansas who have embraced principles of equal
dignity and respect under the law for all persons—regardless of their abilities or
disabilities. Arche recognized a theory of negligence that would allow a woman to
recover damages against health care providers when she alleges she would have had an
abortion if she had been told of a physical trait or condition she found undesirable in her
unborn child. Thus, as described by the majority, Arche established the "loss of the
opportunity" to abort a child with undesirable traits as a cognizable injury under Kansas
law. See slip op. at 7.


       To be crystal clear, my disagreement with Arche (as explained below) is not
because the Arche holding was occasioned by the existence of a woman's right to
                                         23
terminate her pregnancy—a right that would remain even were Arche overruled. Rather,
my disagreement is grounded in the fact that Arche clearly and explicitly discriminates
between "disabled" and "normal" unborn children. The discriminatory foundation of
Arche is, in my considered judgment, undeniable, unacceptable, and wholly independent
of the controversies and disagreements surrounding abortion.


       So how did Arche arrive at its discriminatory rule? To begin, the Arche court
clearly understood the problem with a general legal rule making the lost opportunity to
abort a compensable loss. What if the mother had wanted a boy rather than a girl? What if
she did not want a child with Down's syndrome? See Grubbs v. Barbourville Family
Health Etc., 120 S.W.3d 682, 690 (Ky. 2003) ("'When will parents be allowed to decide
that their child is so "defective" that given a chance they would have aborted it while still
a fetus and, as a result, then be allowed to hold their physician civilly liable? [Is it]
[w]hen the fetus is only the carrier of a deleterious gene and not itself impaired . . . [or]
[w]hen the fetus is of one sex rather than the other?'").


       Who gets to decide which traits count as undesirable enough for the law to
recognize the lost chance to abort as a true injury? See Taylor v. Kurapati, 236 Mich.
App. 315, 349-50, 600 N.W.2d 670 (1999); Whitney & Rosenbaum, Recovery of
Damages for Wrongful Birth, 32 J. Legal Med. 167, 171 (2011) ("No reported decision
has taken up the question of whether a minor genetic defect or the gender status of the
fetus could give rise to a wrongful birth action. As noted by one court [which rejected the
wrongful birth cause of action], wrongful birth actions for minor genetic differences or
characteristics [such as genes predisposing the conceived fetus to hypertension, diabetes,
breast cancer, or other diseases or conditions] 'could slide quickly into applied eugenics'
where the genetically 'unfit' are subject to termination.").



                                               24
       This becomes a serious problem because the overwhelming majority of courts
have recognized that the birth of a healthy child can never be an "injury" compensable at
law. Our court has held exactly this. In Byrd v. Wesley Medical Center, 237 Kan. 215,
Syl. ¶ 2, 225, 699 P.2d 459 (1985), we explained that under "the public policy of this
state, a parent cannot be said to be damaged by the birth of a normal, healthy child. . . .
As a matter of public policy, the birth of a normal and healthy child does not constitute a
legal harm for which damages are recoverable." We concluded that while the "birth of a
normal, healthy child may be one of the consequences of a negligently performed
sterilization," it nevertheless cannot be "a legal wrong for which damages should or may
be awarded." 237 Kan. at 225.


       Similarly, our sister courts have shown reluctance to permit recovery for the birth
of a healthy child. See, e.g., Andrews v. Keltz, 15 Misc. 3d 940, 945, 838 N.Y.S.2d 363
(Sup. Ct. 2007) ("[T]he courts of New York determined that the birth of a healthy child is
not a cognizable injury."); Szekeres by Szekeres v. Robinson, 102 Nev. 93, 97, 715 P.2d
1076 (1986) ("[R]efus[ing] to recognize the birth of a normal, healthy child as a
compensable wrong.").


       So the "lost opportunity" to abort a healthy child has no legal value as a matter of
law. Put starkly, the lost opportunity to abort a baby girl because the plaintiff wanted a
boy is not an "injury" the law will recognize. This is and ought to be axiomatic in our
legal tradition.


       To remedy this obvious problem, the Arche court embedded a reprehensible
discrimination in Kansas law. According to Arche, only the lost opportunity to abort
children with "gross deformities" who will "never be able to function as a normal human
being" is valuable and compensable at law. Arche, 247 Kan. at 281. In an era that has
rightly become hypersensitive to the way society has and continues to devalue certain
                                           25
lives, these words should sound in our ears with shock and disgust. See, e.g., Taylor, 236
Mich. App. at 353 (questioning Michigan's wrongful birth tort and musing: "To our ears,
at the close of the twentieth century, this talk of the 'unfit' and of 'defectives' has a
decidedly jarring ring; we are, after all, above such lethal nonsense. But are we?").


       Arche stands squarely against societal progress to recognize that marginalized,
disenfranchised, and voiceless lives matter just as much as "normal" lives do.


               "Disabled people have a history of being marginalized and devalued in society.
       [Wrongful birth suits] . . . draw[] a distinction between healthy children and genetically
       disabled children [and] this furthers the marginalization and devaluation. . . . The state's
       endorsement of this disability hierarchy is a form of discrimination and results in
       eugenics." Stein, Backdoor Eugenics: The Troubling Implications of Certain Damages
       Awards in Wrongful Birth and Wrongful Life Claims, 40 Seton Hall L. Rev. 1117, 1146-
       47 (2010).


       In Arche, the Kansas Supreme Court said quite loudly that under Kansas law,
some lives are worth more than others. And worse, that the lost opportunity to end some
lives is actually worth money in a civil lawsuit. I cannot let such precedent—even
precedent that has become a dead letter—stand without expressing in the strongest
possible terms my condemnation of it. I need not belabor the point. We should today
make express what is already obvious—Arche was gravely wrong the day it was decided.
It should be given the Korematsu treatment by this court so that we can formally
repudiate this shameful precedent.


       Finally, while overruling Arche would end this case, the majority has chosen a
different analytical path. I will offer a few passing remarks on its chosen course. In my
view, the so-called tort of "wrongful birth" is not a "new" cause of action. On this
question, I agree with the dissents of Chief Justice Luckert and Justice Rosen. Indeed, the
                                                    26
basic elements of the tort alleged by the plaintiffs are no different than any run-of-the-
mill negligence action recognized at common law long before Kansas was a gleam in the
American republic's eye. Those elements are traditionally stated as duty, breach,
causation, and injury. McCormick v. Board of County Commissioners, 272 Kan. 627,
648, 35 P.3d 815 (2001).


       This court has criticized the trend in modern tort law to divvy up tort "causes of
action" into numerous named sub-categories. For example, we recently held that
"negligent training" and "negligent supervision" are not separate torts but are merely
factually distinct versions of an ordinary negligence claim. Reardon v. King, 310 Kan.
897, 906-07, 452 P.3d 849 (2019). Moreover, we admonished that to "the extent our prior
caselaw contributed to this confusion" with the practice of naming different causes of
action, "we make the conscientious decision today to move away from such
characterizations of the anatomy of a negligence claim in Kansas." 310 Kan. at 907.


       But today's majority reverts to the bad habit of trying to parse different negligence
causes of action based on their facts. This will have the unfortunate side-effect of
stepping back from the progress we have made in insisting that insofar as the common
law is concerned, there is really only one cause of action for negligence. And while I
have explained above why I would not permit recovery in "wrongful birth" cases, failing
to state a claim under an existing cause of action is not the same thing as having no cause
of action at all. Put differently, overruling Arche does not take away a cause of action, it
simply means a plaintiff cannot state a claim for negligence based on the lost opportunity
to take a life.


       What distinguishes negligence claims from one another—in addition to the infinite
variety of facts presented—is the variety of legal rules applicable to establishing and
proving up the four traditional elements. Sometimes the law says the defendant did not
                                            27
actually have the duty plaintiff alleges. Bland v. Scott, 279 Kan. 962, 973, 112 P.3d 941
(2005) ("Kansas did not recognize a common-law duty owed by suppliers of alcohol to
third persons injured by an intoxicated person."). Sometimes the law says the kind of
injury the plaintiff claims is not recoverable. Smith v. Kansas Gas Service Co., 285 Kan.
33, 50, 169 P.3d 1052 (2007) (plaintiff cannot state a claim for negligent infliction of
emotional distress absent a showing of "immediate physical injury directly and
proximately caused by the negligent conduct"). Sometimes the law says the causal
connection between breach and harm is too remote. Hale v. Brown, 287 Kan. 320, 324,
197 P.3d 438 (2008) (holding a driver was not the proximate cause of injury because of
the "the length of time between the first and second accidents and [an] intervening
negligent act" by another driver). Sometimes the law takes away an affirmative defense
previously available. Simmons v. Porter, 298 Kan. 299, 313-14, 312 P.3d 345 (2013)
(holding the court was "clearly convinced preserving assumption of risk as a complete
bar to recovery is no longer sound and should be of no practical effect given the statutory
scheme of comparative fault"). Sometimes the law requires a different quantum or type of
proof to establish an element. See K.S.A. 2014 Supp. 60-456(b) (adopting the Daubert v.
Merrell Dow Pharm., Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 [1993],
standard for expert testimony and aligning Kansas statute with Fed. R. Evid. 702).


       These legal rules are susceptible to change—and they do change over time. But
each time one changes it does not create a "new" cause of action. See Lemuz v. Fieser,
261 Kan. 936, 945, 933 P.2d 134 (1997) (explaining that recognizing a new duty does not
alter the traditional elements of a negligence cause of action). The majority's attempt to
distinguish Lemuz is unpersuasive. The fact that Arche set out a new legal rule on an
element other than duty (by defining the legally cognizable injury) does not make it any
different in principle from Lemuz.



                                             28
       But all of this begs the question—why does it matter? It matters because our
interpretation of section 18 of the Kansas Constitution Bill of Rights has frozen the
common law rules governing recovery in tort "in a common-law time warp." Samsel v.
Wheeler Transp. Servs., Inc., 246 Kan. 336, 363, 789 P.2d 541 (1990) (McFarland, J.,
concurring). But the common law, by its very nature, was never meant to be fossilized in
constitutional sediment. To do so forces such rules to carry a weight they were not
designed to bear. The genius of the common law was and remains its flexibility—over
time—to adapt and adjust as it is applied to new cases, new circumstances, and new
times. Brown, Rethinking People v. Croswell: Alexander Hamilton and the Nature and
Scope of "Common Law" in the Early Republic, 32 Law & Hist. Rev. 611, 645 (2014)
("Hamilton deeply respected common-law legal traditions—particularly those concerning
common-law rights—he simultaneously demonstrated how the common law could be
flexible, vast, and capable of adapting to American policy ends when used strategically in
court."); Balganesh, The Pragmatic Incrementalism of Common Law Intellectual
Property, 63 Vand. L. Rev. 1543, 1574 (2010) ("Tort theorist Leon Green described this
best when he noted that common law tort concepts are 'exceedingly flexible, capable of
accommodating many shades of meaning,' representing 'not a language of precision but
rather one of ambiguity . . . always requiring the judgment of some one [sic] to make it
explicit.' Common law concepts thus derive their content from the way courts and
litigants invoke them and instantiate them with particular meaning, as necessitated by the
context."); Green, Repressing Erie's Myth, 96 Cal. L. Rev. 595, 651 (2008) ("Justice
Thomas's dissenting opinion [joined by Scalia and Alito] endorsed a broader view of
common-law crimes. '[T]he common law of war . . . ,as with the common law generally,
. . . is flexible and evolutionary in nature, building upon the experience of the past and
taking account of the exigencies of the present.'"); Partnoy, Synthetic Common Law, 53
U. Kan. L. Rev. 281, 297 (2005) ("Thus, a key advantage to a common law approach is
that judicial rules evolve slowly as a flexible response to the actions and preferences of
individuals and institutions involved in disputes."); Hathaway, Path Dependence in the
                                             29
Law: The Course and Pattern of Legal Change in a Common Law System, 86 Iowa L.
Rev. 601, 635 (2001) ("The Supreme Court has written that the 'flexibility and capacity
for growth and adaptation is the peculiar boast and excellence of the common law' and
that 'the common law is not immutable but flexible, and by its own principles adapts
itself to varying conditions.'"); Stewart, Panel I: Liberty, Property, and Environmental
Ethics, 21 Ecology L.Q. 411, 412 (1994) ("[T]he common law is decentralized, flexible,
adaptive, and respectful of private ordering.").


       My colleagues on this court now and in the past understand the vital necessity of
this flexibility when it comes to matters traditionally occupied by the common law.
Hence, the elaborate tests we use to decide when a rule-change counts as "new." And if
we conclude it is not new, we have adopted a "quid pro quo" test (found nowhere in the
text of section 18) to decide when it is permissible for either courts or the Legislature to
change the rule anyway. All these twists and turns are designed to crack these common
law legal rules out of their amber tomb in section 18 and free them to grow and adapt to
changing circumstances and values.


       I have previously criticized this jurisprudence. See Hilburn v. Enerpipe Ltd., 309
Kan. 1127, 1150-62, 442 P.3d 509 (2019) (Stegall, J., concurring in part and concurring
in judgment). So I will not extend the discussion. It will suffice here to note that I would
do away entirely with the judicially created amber tomb that section 18 has become.
Instead, I would adopt an understanding of section 18 consistent with what we have said
in the past: "[Section 18] does not create rights of action; it means only that 'for such
wrongs that are recognized by the law of the land,' the courts of this state shall be open
and afford a remedy." Schmeck v. City of Shawnee, 231 Kan. 588, 594, 647 P.2d 1263
(1982); see also Clements v. U.S. Fidelity and Guarantee Co., Inc., 243 Kan. 124, 128,
753 P.2d 1274 (1988) ("[W]e have held that Section 18 does not create rights of action; it


                                             30
only requires that Kansas courts be open and afford a remedy for such wrongs that are
recognized by law.").


       For these reasons, I concur in part and dissent in part.


                                             ***


       LUCKERT, C.J., dissenting: In my view, K.S.A. 2020 Supp. 60-1906 is
unconstitutional under the test traditionally applied by this court to determine whether a
statute violates section 5 of the Kansas Constitution Bill of Rights. I would therefore
reverse the judgment of the district court and of the Court of Appeals. See Tillman v.
Goodpasture, 56 Kan. App. 2d 65, 424 P.3d 540 (2018).


       The majority succinctly describes the traditional test under section 5: "Section 5
of the Kansas Constitution Bill of Rights declares, 'The right of trial by jury shall be
inviolate.' It applies to give the right to trial by jury on issues of fact so tried at common
law, but no further." Slip op., Syl. ¶ 2. And as the opening sentence of the majority
opinion states, K.S.A. 2020 Supp. 60-1906 has the effect of "abolishing a medical
malpractice claim commonly known as a 'wrongful birth' action." Slip op. at 2. From
there, the majority excises one medical malpractice theory from other medical
malpractice theories and concludes a wrongful birth action is a separate cause of action
not known at common law and therefore not within the protection of section 5 of the
Kansas Constitution Bill of Rights. Slip op. at 16-19. I disagree.


       All medical malpractice cases have four elements: (1) the medical professional
owes the patient a duty of care; (2) the person breached this duty; (3) the patient was
injured; and (4) the breach of the duty proximately caused the injury. Puckett v. Mt.
Carmel Regional Medical Center, 290 Kan. 406, 420, 228 P.3d 1048 (2010). The exact
                                        31
nature of the duty and the mechanism of a breach may vary case to case. In some medical
malpractice cases, a plaintiff alleges a physician performs a medical procedure, such as
reading a sonogram, in a negligent manner. Medical malpractice plaintiffs might also
allege the physician was negligent in providing advice and counseling about the
procedure, risks, and alternatives; these plaintiffs bring what is often called an informed
consent claim. See Johnston v. Elkins, 241 Kan. 407, 736 P.2d 935 (1987); see also
Black's Law Dictionary 380 (11th ed. 2019) (generally defining informed consent as "full
knowledge of the risks involved and the alternatives"). Simply put, Alysia R. Tillman and
Storm Fleetwood allege a physician owed them both duties—to perform within the
physician's standard of care when reading the sonogram and in providing them full
knowledge of a risk and the alternatives. And they also allege that Dr. Goodpasture
breached both duties. They bring a classic medical malpractice action.


       This court recognized as much when it cited the elements of medical malpractice
in Arche v. United States, 247 Kan. 276, 281, 798 P.2d 477 (1990), the first Kansas case
discussing a so-called wrongful birth action. After citing the elements, the court stated:
"We assume that plaintiff Nicole Arche was denied her right to make an informed
decision whether or not to seek an abortion under facts which could and should have been
disclosed. Under all of these circumstances, we hold that the action of wrongful birth is
recognized in Kansas." Given this context, I read Arche as recognizing that a wrongful
birth action is one form of medical malpractice action.


       Johnston, 241 Kan. 407, underscores this reading. There, a husband and wife
sought damages from a physician who allegedly committed negligence in performing an
unsuccessful vasectomy, failing to adequately test for sperm after the surgery, failing to
inform the couple of testing options, and falsely informing the husband he was sterile.
After the birth of the couple's fifth child, they sued the husband's physician and sought
damages for their physical and emotional stress, health care expenses, and pain and
                                           32
suffering associated with pregnancy and childbirth. The court noted that the action could
be characterized as a wrongful birth, wrongful conception, or wrongful pregnancy action.
But, after discussing the court's previous cases using those terms, it concluded that it
"prefer[red] to characterize the action as one for medical negligence in the performance
of surgery and in post-operative care and advice." 241 Kan. at 410.


       Many other courts have also concluded that so-called wrongful birth cases are
medical malpractice actions. See, e.g., Robak v. United States, 658 F.2d 471, 476 (7th
Cir. 1981); Phillips v. United States, 508 F. Supp. 544, 550 (D.S.C. 1981); Keel v.
Banach, 624 So. 2d 1022, 1026-28 (Ala. 1993); Lininger v. Eisenbaum, 764 P.2d 1202,
1205-08 (Colo. 1988); Garrison v. Medical Ctr. of Del., 581 A.2d 288, 290 (Del. 1989);
Goldberg v. Ruskin, 128 Ill. App. 3d 1029, 1033-34, 471 N.E.2d 530 (1984); Plowman v.
Fort Madison Community Hosp., 896 N.W.2d 393, 401 (Iowa 2017); Reed v.
Campagnolo, 332 Md. 226, 240, 630 A.2d 1145 (1993); Viccaro v. Milunsky, 406 Mass.
777, 779 n.3, 551 N.E.2d 8 (1990); Smith v. Cote, 128 N.H. 231, 237-39, 513 A.2d 341
(1986); Becker v. Schwartz, 46 N.Y.2d 401, 409-10, 413 N.Y.S.2d 895, 386 N.E.2d 807
(1978); Schirmer v. Mt. Auburn and Gynecologic Assoc. Inc., 108 Ohio St. 3d 494, 497-
98, 844 N.E.2d 1160 (2006); Owens v. Foote, 773 S.W.2d 911, 913 (Tenn. 1989);
Naccash v. Burger, 223 Va. 406, 413, 290 S.E.2d 825 (1982); Wuth ex rel. Kessler v.
Lab. Corp. of America, 189 Wash. App. 660, 685, 359 P.3d 841 (2015).


       The majority, taking a different view, concludes the Arche court did not simply
plug the wrongful birth claim into the elements of medical malpractice because it "set
restrictive conditions for when a breach of that duty would be actionable, and then further
narrowed the traditional recovery principles for successful plaintiffs." Slip op. at 12. As
to the limitation on liability, the majority noted: "The Arche court restricted actions for
the invasion of the 'right to make an informed decision whether or not to seek an abortion'
to only those circumstances when the child is 'severely and permanently handicapped.'"
                                           33
Slip op. at 12 (quoting Arche, 247 Kan. at 281). As to damages, the Arche court held the
John and Nicole Arche could not recover for emotional distress or for the expenses
natural to raising any child. 247 Kan. at 282-91. I reject the majority's reasoning for four
reasons.


       First, the majority removes this discussion from its context. The Arche court
limited the availability of the cause of action after citing and discussing the abortion
statute in place at that time in Kansas. That statute, K.S.A. 21-3407, allowed an abortion
in only three limited circumstances. The circumstance asserted by Nicole Arche was that
her child suffered from a physical or mental defect. See 247 Kan. at 281; see Poe v.
Menghini, 339 F. Supp. 986, 988 (D. Kan. 1972) (discussing statute).


       Second, the majority creates a circular argument. If the child is healthy, then there
is nothing from the prenatal testing that the physician failed to disclose. There would be
no duty to inform nor would there be a breach of that duty. In other words, the fact that
the child was not healthy is evidence of the breach of a duty and of damages, not a new
element that must be proved.


       Third, the Arche court's limitation on liability and on damages was the same type
of rationale and a similar damage limitation as imposed by this court in Johnston when
declaring that an action that could be characterized as a wrongful birth, wrongful
conception, or wrongful pregnancy action was a medical malpractice claim. At the core
of Johnston was the parents' assertion of their constitutional right to privacy that allows
them to decide whether to procreate. Johnston, 241 Kan. at 412 (citing Roe v. Wade, 410
U.S. 113, 93 S. Ct. 705, 35 L. Ed. 2d 147 [1973]; Eisenstadt v. Baird, 405 U.S. 438, 92 S.
Ct. 1029, 31 L. Ed. 2d 349 [1972]; Griswold v. Connecticut, 381 U.S. 479, 85 S. Ct.
1678, 14 L. Ed. 2d 510 [1965]). Because the surgeon interfered with this right, the court
allowed recovery beyond damages directly experienced by the husband—the physician's
                                         34
patient—for his pain and suffering and medical expenses; it allowed the patient's wife to
recover her "cost of prenatal care, [of the] delivery, and of the tubal ligation" and for her
"physical pain and suffering . . . in connection with the pregnancy, childbirth, and tubal
ligation, and during a reasonable recovery period thereafter." Johnston, 241 Kan. at 413.


       But this court in Johnston, as in Arche, also limited the scope of damages, holding
the "damages cease at the time of the birth of the child." 241 Kan. at 413. This meant the
Johnstons could not recover the costs incurred in caring for and raising the child or
damages "for such items as lack of adequate time to care for all of the children, emotional
suffering, loss of sleep, and worry about finances." 241 Kan. at 413.


       Fourth, I would also note that the scope of allowed damages matters little. Causes
of action are not defined by damages. "Damage is not the cause of action. It is merely a
part of the remedy which the law allows for the injury resulting from a breach or wrong.
The 'right of action' is merely the right to pursue a remedy, and the 'cause of action' is the
concurrence of the facts giving rise to an enforceable claim." Foster v. Humburg, 180
Kan. 64, 67-68, 299 P.2d 46 (1956); see Bruggeman v. Schimke, 239 Kan. 245, 254, 718
P.2d 635 (1986); Schmeck v. City of Shawnee, 231 Kan. 588, 590, 647 P.2d 1263 (1982).


       In summary, as in Johnston, different labels could describe the theory behind
Tillman's and Fleetwood's allegations. But the essence of their claim rests on whether
Tillman's physician had a duty to tell her the truth about the test results so she could make
an informed decision about her medical treatment. This is the essence of a medical
malpractice action based on the theory of a duty to ensure a patient's informed consent.


       Both medical malpractice and its embedded theory of informed consent were
recognized at common law. Although other justices cite some commentary suggesting


                                              35
informed consent has evolved relatively recently, as this court stated in Natanson v.
Kline, 186 Kan. 393, 406-07, 350 P.2d 1093 (1960), it is rooted in common law precepts:


                "Anglo-American law starts with the premise of thorough-going self
       determination. It follows that each man is considered to be master of his own body, and
       he may, if he be of sound mind, expressly prohibit the performance of life-saving
       surgery, or other medical treatment. A doctor might well believe that an operation or
       form of treatment is desirable or necessary but the law does not permit him to substitute
       his own judgment for that of the patient by any form of artifice or deception."


See also 3 Blackstone, Commentaries on the Laws of England, p. 122 (1893) (discussing
malpractice).


       The common law's recognition of self-determination also means a physician has
"'a legal obligation to make a disclosure of the risks and dangers incident to a proposed
medical or surgical procedure in order that his patient may make an informed consent
thereto.'" Funke v. Fieldman, 212 Kan. 524, 532, 512 P.2d 539 (1973); see, e.g., Tatro v.
Lueken, 212 Kan. 606, 617-18, 512 P.2d 539 (1973); Yeates v. Harms, 193 Kan. 320,
333-34, 393 P.2d 982 (1964). While informed consent cases usually deal with whether a
patient was provided with the information needed to decide to submit to a procedure, it
has been applied to cases in which a physician failed to notify a patient of the unfavorable
results of a diagnostic test. See Nold ex rel. Nold v. Binyon, 272 Kan. 87, 105-06, 31 P.3d
274 (2001) (malpractice for physician to fail to inform pregnant patient if test results
show she has a communicable disease that can be transmitted to the baby); see generally
Annot., 49 A.L.R.3d 501.


       This duty of a physician to advise a patient was recognized by United States courts
before adoption of the Kansas Constitution. See Twombly v. Leach, 65 Mass. 397 (1853)
(in case in which physician represented that a patient was doing well, but then she later
                                                   36
lost the use of her hand, court indicated a physician may be under a duty to inform patient
of an unfavorable diagnosis in some circumstances). And because the medical
malpractice action brought by Tillman and Fleetwood existed before the adoption of the
Kansas Constitution, I would hold that K.S.A. 2020 Supp. 60-1906(a) violates section 5
of the Kansas Constitution Bill of Rights and is unconstitutional. See Hilburn v. Enerpipe
Ltd., 309 Kan. 1127, 1133-34, 442 P.3d 509 (2019) ("'Section 5 preserves the jury trial
right as it historically existed at common law when our state's constitution came into
existence.'"); see In re L.M., 286 Kan. 460, 476, 186 P.3d 164 (2008) (Luckert, J.,
concurring) ("[T]he uncompromising language of [section 5] applies if an examination of
history reveals there was a right at common law to a jury trial under the same
circumstances."). Because I reach that conclusion, I need not reach the question of
whether the statute violates section 18 of the Kansas Constitution Bill of Rights.


       I would reverse the judgment of the Court of Appeals and the district court.


       ROSEN, J., joins the foregoing dissent.


                                            ***


       ROSEN, J., dissenting: I question the test the majority has utilized to evaluate the
constitutionality of K.S.A. 2020 Supp. 60-1906(a) under section 18 of the Kansas
Constitution Bill of Rights. But even under its test, I would conclude K.S.A. 2020 Supp.
60-1906(a) is unconstitutional.


       To determine whether K.S.A. 2020 Supp. 60-1906(a) violates section 18, the
majority asks whether the plaintiffs' action existed at common law before Kansas adopted
its Constitution in 1859. I am not convinced this is the right question. Section 18 provides
that "[a]ll persons, for injuries suffered in person, reputation or property, shall have
                                               37
remedy by due course of law, and justice administered without delay." Based on this
language, it seems we should be asking whether the plaintiffs have suffered an injury—
not whether they have suffered an injury that the common law considered injurious and
actionable in 1859.


       To be sure, the majority did not fabricate its test from whole cloth. It can be traced
along a line of our caselaw back to 1976. In Brown v. Wichita State Univ., 219 Kan. 2,
547 P.2d 1015 (1976), this court held that a statute immunizing state actors from tort
liability did not violate section 18. The court reasoned:


               "Section 18 does not create any new rights, but merely recognizes long
       established systems of laws existing prior to the adoption of the constitution. (See, 16
       Am.Jur.2d, Constitutional Law, s 385, p. 721.) Since the right to sue the state for torts
       was a right denied at common law, such right is not protected by Section 18. This
       conclusion is consistent with our view that the laws at the time the constitution was
       framed are relevant in interpreting our constitution. (Leek v. Theis, supra 217 Kan. at 793,
       539 P.2d 304.) It seems unlikely framers of our constitution intended Section 18 to
       abrogate governmental immunity. Were this true, our early court decisions would have
       reached that result. Instead, our prior decisions uphold governmental immunity." Brown,
       219 Kan. at 10.



       This reasoning fails to strike me as especially persuasive. The court provided no
authority for this rule apart from a citation to a legal encyclopedia and the general
position that laws in force at the time the Constitution was adopted are relevant to its
interpretation. In place of authority, the court appears to have relied on the unfounded
assumption that the founders would not have intended to protect a cause of action that
was explicitly barred by the common law.




                                                    38
       But even if the Brown court was correct in its assumption that the founders did not
intend to protect remedies for injuries when the common law explicitly barred suits based
on that injury, this fails to support an inverse of that notion—that the founders intended to
protect remedies for injuries only if the common law explicitly recognized a cause of
action based on the injury. This highlights the distinguishing factor between Brown and
this case. When the Brown court interpreted section 18, it was constrained by very
specific facts: at the time section 18 was adopted, the common law barred causes of
actions against the State, and courts had not struck down governmental immunity in the
almost 100-year history since section 18 had been adopted.


       In contrast, the common law in 1859 did not explicitly bar the action the plaintiffs
have brought here. In fact, as a medical negligence claim, the common law explicitly
recognized this action and has done so for centuries. In his Commentaries on the Laws of
England, first published between 1765 and 1770, William Blackstone explained that
"mala praxis"—"neglect or unskillful management of [one's] physician, surgeon, or
apothecary"—was actionable at common law. 3 Blackstone, Commentaries on the Laws
of England, p. 122 (1983). I delve deeper into this point below.


       This court expanded on the notion espoused in Brown in Leiker ex rel. Leiker v.
Gafford, 245 Kan. 325, 778 P.2d 823 (1989), and brought the court's test to where it is
today. There, the court held that legislation limiting recovery for a wrongful death action
did not violate section 18 because "there was no cause of action for wrongful death at
common law" and section 18 "preserves . . . the right to remedy by due course of law
only as to civil causes of action that were recognized as justiciable by the common law as
it existed at the time our constitution was adopted." Leiker, 245 Kan. at 361. The Leiker
court cited various authority for that proposition, but none of the authority offered
support.


                                             39
       Rather than follow this line of cases deeper into the abyss in the name of stare
decisis, I would allow it a full and critical examination. See Hilburn v. Enerpipe Ltd., 309
Kan. 1127, 1139, 442 P.3d 509 (2019) ("strict application of stare decisis must be
tempered in constitutional cases because 'our allegiance must be to the Constitution itself,
"not what we have said about it"'"). I suspect that upon close inspection, we would find a
flawed test that fails our Constitution and the people it stands to protect. To offer
constitutional protection to only those causes of action recognized in 1859 is to ossify tort
law in an ever-aging time. Neither the common law nor the Constitution offer even a
shimmer of a suggestion that this was intended.


       In his separate opinion, Justice Stegall also criticizes the majority's test, noting that
the common law was meant to evolve. Slip op. at 28-29 (Stegall, J., concurring in part
and dissenting in part). It has, for example, adapted in accordance with our collective
recognition that people should have control over their own medical care. Today the
common law acknowledges that patients are entitled to information about their course of
treatment and its alternatives. This is a relatively novel concept, one that emerged in the
twentieth century as a result of "the liberal Western tradition of individual freedom over
'political life and personal development.'" Sheley, Rethinking Injury: The Case of
Informed Consent, 2015 B.Y.U. L. Rev. 63, 71 (2015) (quoting Faden & Beauchamp, A
History and Theory of Informed Consent, p. 10 [1986]).


       The Supreme Court of Oregon recently rejected the notion that the framers of its
constitution meant to tie the protections afforded by their constitutional remedy clause to
the common law as it existed at a single point in time. In Horton v. Oregon Health & Sci.
Univ., 359 Or. 168, 183, 376 P.3d 998 (2016), the court observed that there was "no basis
in the text of the remedy clause, its context, or its history from which [it could] conclude
that the framers intended to limit the meaning of that clause to the concept of injury as it
was defined in 1857." To the contrary, the court explained, "when the framers drafted the
                                            40
Oregon Constitution in 1857, they would have understood that the common law was not
tied to a particular point in time but instead continued to evolve to meet changing needs."
359 Or. at 183.


       Like the Oregon Supreme Court, I see nothing in the text of section 18 that
suggests our founders meant for the Constitution to protect a remedy only for those
causes of action recognized in 1859. The text indicates that the question we ought to be
asking is this: if their allegations are true, have the plaintiffs suffered an injury?


       But even if I were to leave this stone unturned and embrace the majority's
analytical guide, I could not join in my colleagues' conclusion. They have determined that
the plaintiff's cause of action was novel in 1990 when Arche v. United States, 247 Kan.
276, 798 P.2d 477 (1990), was decided, because it has "non-traditional elements" and
"non-traditional damage limitations" and because it recognizes a new injury. I disagree.


       Presumably, when the majority points to "non-traditional elements" it is referring
to the portion of Arche that held a cause of action for "wrongful birth" is only actionable
if the child is "severely and permanently handicapped." 247 Kan. at 281. And the "non-
traditional damage limitations" the majority describes is the Arche directive that plaintiffs
are entitled to only economic damages for the costs the handicap imposes and cannot
recover for emotional distress or the costs expected when raising any child. 247 Kan. at
282-83.


       While I agree that these constructs impose contours on a medical negligence suit,
they have not created a new cause of action. Rather, they have placed limits on an
existing one. I do not see why this strips the remedy of constitutional protection. Statutes
of limitation and damage caps similarly constrict existing causes of action by defining
when a legal wrong is actionable and what damages a plaintiff can recover, but we have
                                          41
not characterized these limits as all-mighty creators of new tort. See Stephens v. Snyder
Clinic Ass'n, 230 Kan. 115, 120, 631 P.2d 222 (1981) (examining new shortened statute
of limitations for personal injury actions against healthcare providers without any
suggestion this created a new cause of action); Hilburn, 309 Kan. at 1134 (considering
constitutionality of economic damage cap on personal injury action without suggesting
this created a new cause of action).


       Justice Stegall also observes that changes in the legal rules governing tort actions
do not create new causes of action. Slip op. at 28 (Stegall, J., concurring in part and
dissenting in part) (pointing to holding in Lemuz v. Fieser, 261 Kan. 936, 945, 933 P.2d
134 [1997], that recognition of new duty does not alter traditional negligence cause of
action). He notes that this court has recently rejected the practice of dividing causes of
action into several sub-categories, highlighting our refusal to denote "'negligent training'"
and "'negligent supervision'" as separate torts. Slip op. at 27 (Stegall, J., concurring in
part and dissenting in part) (quoting Reardon v. King, 310 Kan. 897, 906-07, 452 P.3d
849 [2019]).


       The majority considers the Arche court to have also defined a new injury. Perhaps
the majority is moved by the legal sources that indicate the common law did not
recognize self-determination in medical care. See Sheley, 2015 B.Y.U. L. Rev. at 75
(explaining a "1957 California case . . . provided one of the first coherent formulations of
the concern for a patient's interest in self-determination, conceived as a psychological
need weighed against bodily welfare and the related concern of causing unnecessary
alarm by informing a patient of highly remote risks of treatment"). But Chief Justice
Luckert persuasively argues that informed consent has roots in common law. Moreover,
even if this is a more recent concept, the majority cannot seriously be suggesting that
every medical injury that would have been unrecognizable in 1859 results in a new tort. If
this is the barometer for what gets constitutional protection, then advancements in
                                              42
medical science will eventually extinguish any right to a remedy for medical negligence.
This cannot be true; as this court has said before "the constitution must be given
flexibility so that it may vibrate in tune with the vicissitudes of time." State ex rel.
Donaldson v. Hines, 163 Kan. 300, 301, 182 P.2d 865 (1947).


       The majority's hyper-focus on the differences between the medical negligence
action here and medical negligence actions in 1859 has caused it to lose sight of its
question: would this cause of action be recognized as justiciable in 1859? In other words,
would this set of facts give rise to a basis for suing in 1859? My answer is yes.


       Medical malpractice actions were a part of the common law. "[D]efendants who
practiced a common calling, such as surgeons, apothecaries, lawyers, farriers, and
carpenters could be sued in assumpsit . . . by the eighteenth century. The underlying
theory in such cases was negligence . . . . [T]he common law imposed on persons
engaged in a common calling a duty of reasonable care and a standard of professional
competence." Kaczorowski, The Common-Law Background of Nineteenth-Century Tort
Law, 51 Ohio St. L.J. 1127, 1132 (1990). Book III of Blackstone's Commentaries begins
with John Locke's insistence that the breach of a private duty amounts to the deprivation
of another's right, leading in tort law to the grant of a remedial privilege to the victim to
respond to his or her injuries. Blackstone's list of personal tort actions included medical
malpractice. Robinette, Why Civil Recourse Theory Is Incomplete, 78 Tenn. L. Rev. 431,
441-42 (2011). As a consequence, a physician who carelessly misreads an MRI scan in
2021 would be subject to essentially the same rules of duty and care as the physician who
carelessly amputated the wrong limb in 1860.


       The plaintiffs have alleged that the defendant owed them a duty as Alysia
Tillman's doctor, breached that duty when she misread her sonogram, and caused them
injury when Tillman was deprived of the choice to make an informed decision about her
                                          43
body and her medical care. The Arche court's limits on what is really an injury and what
damages are allowed does not negate the conclusion that the plaintiffs' general allegations
of duty, breach, and causation would have given rise to suit in 1859. On this point, Justice
Stegall and I align. He writes that "the basic elements of the tort alleged by the plaintiffs
are no different than any run-of-the-mill negligence action recognized at common law
. . . ." Slip op. at 26 (Stegall, J., concurring in part and dissenting in part). Even under the
majority's test, I would conclude that K.S.A. 2020 Supp. 60-1906(a) violates section 18
of the Kansas Constitution Bill of Rights.


       Before concluding, I turn to the overarching argument in Justice Stegall's separate
opinion. Although I agree with some of his analytical points, I oppose his overall view
that we cannot characterize the plaintiffs' alleged injury as an injury. He takes the
position that the law should never regard "the lost chance to abort" as an injury. Slip op.
at 24 (Stegall, J., concurring in part and dissenting in part). He points out that most courts
do not consider the birth of a healthy child an injury, and consequently, characterizing the
"lost opportunity to abort children with 'gross deformities' who will 'never be able to
function as a normal human being'" is a severe manifestation of discrimination against
people living with disabilities. Slip op. at 25 (Stegall, J., concurring in part and dissenting
in part) (quoting Arche, 247 Kan. at 281). He suggests that we are at the precipice of a
slippery slope that leads to eugenics.


       In focusing on what he thinks a legal remedy here may imply about persons with
disabilities, Justice Stegall ignores a core component of the injury in this case: the total
affront to a patient's interest in self-determination and information concerning a course of
medical treatment. He also disregards a very real and very tangible consequence of this
affront: the life-long economic costs associated with providing the patient's child with
the resources and support the child will need to function in a world that caters to the non-
disabled. The Supreme Court of Iowa has described the type of injury contemplated in
                                         44
these cases and its consequence, explaining that "the [] injury to the parents 'lies in their
being deprived of the opportunity to make an informed decision to terminate the
pregnancy, requiring them to incur extraordinary expenses in the care and education of
their child afflicted with a genetic abnormality.'" Plowman v. Fort Madison Community
Hosp., 896 N.W.2d 393, 402 (Iowa 2017) (quoting Garrison v. Med. Ctr. of Delaware
Inc., 581 A.2d 288, 290 [Del. 1989]). Justice Stegall's position would leave those who
face these consequences without any recourse and without any economic assistance from
the tortfeasors who brought them about.


       Further, both the majority's and Justice Stegall's positions would "'immunize those
in the medical field from liability for their performance in one particular area of medical
malpractice,'" namely, prenatal care and genetic counseling. Plowman, 896 N.W.2d at
408 (quoting Bader v. Johnson, 732 N.E.2d 1212, 1219-20 [Ind. 2000]). Not only this,
they would immunize those who would willingly withhold information from a pregnant
woman in an effort to prevent the patient from choosing abortion. I cannot reconcile these
positions with the Kansas Constitution's protection of personal autonomy, which grants
all individuals the right to make decisions regarding their body, health, family formation,
and family life that can include whether to continue a pregnancy. See Hodes & Nauser,
MDs, P.A. v. Schmidt, 309 Kan. 610, 650, 440 P.3d 461 (2019) (section 1 protects right to
decide whether to continue pregnancy).


       Rather than igniting a fire that spawns a systematic practice of selective human
breeding, I believe that recognizing the injury in cases like the one alleged here simply
ensures that patients receive competent medical care or compensation for proven
damages if they do not, and, ultimately, that our court fulfills its duty to uphold the
protections our Constitution demands.



                                              45